Exhibit 10.85

Facility Offer Letter

 

To : MFLEX Chengdu Co., Ltd:

According to the application from MFLEX Chengdu Co., Ltd (“Applicant”), our bank
agrees to issue this Facility Offer Letter (“Letter”) for the purpose of
comprehensive credit line. The details of the Letter are listed as follows:

1. The total amount of credit line granted by the Letter should not exceed USD
11,000,000.00 (revolving use; short-term loan: US$ 9 million; trade financing
business and letter of guarantee business: US$ 1 million; and undertaking
capital business: US$ 1million).

Of such credit line, the loan interest rate of US dollar should be negotiated
and determined by both parties based on lending cost in the market of US dollar
on actual loan day.

2. The purpose of such loan should comply with relevant laws and regulations,
supervisory rules and policies.

3. Such loan will be approved to be granted after obtaining permission of
verification procedures set by our bank and in compliance with loan conditions
required by our bank.

4. The authoritative institution to approve such loan is Bank of China Sichuan
Branch.

5. The Letter validates from the date of execution to February 5, 2014.

6. Laws of PRC shall apply to the Letter.

    Bank of China

    Chengdu Development West-Zone Sub-branch

    /chopped/

March 1, 2013



--------------------------------------------------------------------------------

The Price of Financing Service

 

Business    Price Quoted In the Market    MFLEX Price

 

 

USD

   USD Loan    Negotiated by BOC and MFLEX according to the variation of market
price    USD time deposit    Negotiated by BOC and MFLEX according to the
variation of market price    USD Purchase    Selling Rate    Middle Rate    USD
Sale    Buying Rate    Middle Rate    Account Fee    RMB 600.00 per year    Free

RMB

   One-day Call    0.80%    Seven-day Call    1.35%    Agreement Deposit   
1.15%    Account Fee    RMB 360.00 per year    Free    Receipts Management   
RMB 200.00 per year    Free

Remit

 

  

Outward

Remittances(Overseas)

Commission

  

1‰ of amount,

Min RMB50.00,

Max RMB1000.00

   Free   

Outward

Remittances(Overseas)

Cable Charges

   RMB 150.00    USD 12.00   

Remittances(Domestic)

Commission

  

1‰ of amount,

Min RMB50.00,

Max RMB1000.00

   USD 5.00   

Remittances(Domestic)

Cable Charges

   RMB 10.00    USD 1.00

Import

L/C

   Opening   

1.5‰ of amount,

Min RMB500.00;0.05% of amount for per season as the expiry extend for 3 months

  

0.75‰ of amount,

Min RMB500.00

   Amendment    RMB 100.00    Acceptance    1‰ of amount per month, Min
RMB150.00   

0.5‰ of amount per month,

Min RMB150.00

   Dishonor    RMB 200.00    Buty-free Guarantee   

1‰ of amount for per season,

Min RMB500.00

   0.5‰ of amount for per season, Min RMB500.00

Online

Banking

   USB-KEY    RMB 50.00 per person    Free    Annual Charge    RMB 100.00 per
person a year    Free